Citation Nr: 0931899	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  03-35 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death. 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from December 1972 to December 
1998.  He died in February 2003 and the appellant is his 
widow.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2005 
and March 2006, the Board remanded for further development. 


FINDINGS OF FACT

1.  The Veteran's death certificate lists the cause of death 
as metastatic lung cancer.  

2.  At the time of the Veteran's death in February 2003, 
service connection was in effect for residuals of second 
degree burn on the palm of the hand, pseudofolliculitis 
barbae, left leg scar, hemorrhoids, chronic 
prostatitis/epididymitis/urethritis, hypertension, and 
residuals of segmental osteotomy of the maxilla and 
mandibular anterior subapical osteotomy (each assigned 
noncompensable evaluations at the time of his death).

3.  A clear preponderance of the evidence is against a 
finding that the Veteran was exposed to uranium or other 
environmental residues during service.

4.  Lung Cancer was not manifested during the Veteran's 
active duty service or within one year of discharge from 
service, or otherwise related to the Veteran's service; and 
the preponderance of the evidence is against a finding that 
the veteran's service-connected disabilities caused or 
contributed substantially or materially to his death.  


CONCLUSION OF LAW

A disability incurred or aggravated in service, a disability 
that may be presumed to have been incurred in service, or a 
disability that is otherwise related to service did not cause 
or contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 
1116, 1113, 1131, 1137, 1310 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in April 2003, June 2003, March 2005, 
and April 2008, the RO satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2008).  Specifically, the RO notified 
the appellant of: information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that she 
was expected to provide.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to her under the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Certain additional notice requirements attach in the context 
of a claim for Dependency Indemnity and Compensation (DIC) 
benefits based on service connection for the cause of death.  
Hupp v. Nicholson, 21 Vet. App. 342 (2007). Generally, 38 
U.S.C.A. § 5103(a) notice for a DIC case must include: (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The content of the 
notice letter will depend upon the information provided in 
the claimant's application.

The appellant was not provided with notice criteria required 
by Hupp; however, the Board concludes that she has actual 
knowledge of the disabilities for which the Veteran was 
granted service connection and those for which he was not 
service-connected.  The appellant contends that the Veteran's 
lung cancer developed as a result of exposure to depleted 
uranium while serving in the Persian Gulf.  She does not 
contend that it developed as a result of his already service-
connected disability.  The Veteran was not service-connected 
for lung cancer.  At no time has the appellant claimed that 
the Veteran was service-connected for lung cancer.  The 
nature of the appellant's claim reflects her actual knowledge 
of the disabilities for which the Veteran was granted service 
connection and those for which he was not service-connected.  
Accordingly, the failure to provide Hupp-compliant notice is 
not prejudicial in this case.  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2008).  Service treatment records have been 
associated with the claims file.  All identified and 
available treatment records have been secured.  Pursuant to 
the Board's March 2005 remand, the RO requested additional 
information regarding possible records from various health 
care providers and enclosed the necessary authorization and 
consent form with the March 2005 notification letter.  To 
date, the appellant has not returned the form.  The duty to 
assist is not a one-way street.  If the appellant wishes 
help, she cannot passively wait for it in circumstances where 
she may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). Thus, the duties to notify and assist 
have been met.

Analysis

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  A service 
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto."  38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  A contributory 
cause of death must be causally connected to the death and 
must have "contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. 
§ 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 
39 (1994).

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  Ramey v. Brown, 9 Vet. 
App. 40 (1996).  

First, there are specific diseases that may be presumptively 
service connected if manifest in a radiation-exposed veteran.  
38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  A radiation-exposed veteran is one who 
participated in a radiation-risk activity.  A radiation-risk 
activity includes the onsite participation in a test 
involving the atmospheric detonation of a nuclear device, 
occupation of Hiroshima or Nagasaki during World War II, or 
presence at certain specified sites.  38 C.F.R. 
§ 3.309 (d)(3).  In applying this statutory presumption, 
there is no requirement for documenting the level of 
radiation exposure.

Second, other radiogenic diseases, such as any form of cancer 
listed under 38 C.F.R. § 3.311(b)(2), found five years or 
more after service in an ionizing radiation-exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service, or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Radiogenic diseases under that regulation include 
lung cancer.  38 C.F.R. § 3.311(b)(2).  Other claimed 
diseases may be considered radiogenic if the claimant has 
cited or submitted competent scientific or medical evidence 
that supports that finding.  38 C.F.R. § 3.311(b)(4).  When 
it has been determined that: (1) a veteran has been exposed 
to ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R. § 3.311(e) and may request 
an advisory medical opinion from the Under Secretary of 
Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser 
must determine whether sound scientific and medical evidence 
supports a conclusion that it is at least as likely as not 
that the disease resulted from in-service radiation exposure 
or whether there is no reasonable possibility that the 
disease resulted from in-service radiation exposure. 38 
C.F.R. § 3.311(c)(1).

Third, direct service connection can be established by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the burden of 
tracing causation to a condition or event during service.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In this case, the Veteran died in February 2003 and his 
Certificate of Death listed the immediate cause of death as 
metastatic lung cancer.  During his lifetime, the Veteran was 
service-connected for residuals of second degree burn on the 
palm of the hand, pseudofolliculitis barbae, left leg scar, 
hemorrhoids, chronic prostatitis/epididymitis/urethritis, 
hypertension, and residuals of segmental osteotomy of the 
maxilla and mandibular anterior subapical osteotomy.  All the 
disabilities were evaluated as non-compensable.  It is not 
claimed, and the record does not show that any service-
connected disability was implicated in the Veteran's demise.  

As noted above, the appellant contends that the Veteran's 
lung cancer developed as result of exposure to depleted 
uranium while serving in the Persian Gulf.

An undated letter by the Veteran indicates that he believed 
that his lung cancer was due to his exposure to depleted 
uranium munitions, chemicals and environmental pollutants.  
It was explained that he was deployed twice to the Persian 
Gulf Theater and his duties when stationed in Saudi Arabia 
and Kuwait included visiting destroyed aircraft hangars with 
partially exploded and unexploded munitions containing 
hazardous material.  In addition the oil fires burned 
incessantly expelling harmful pollutants into the air.  

An April 2002 letter from J. M. McKinney, Jr., M.D. noted 
that the Veteran was apparently exposed to radiation during 
service which could be a contributing factor to the 
development of adenocarcinoma of the lung.  Dr. McKinney 
acknowledged that it was impossible to determine with 
certainty whether the radiation exposure in the Middle East 
directly contributed to the Veteran's lung disability.  He 
noted, however, that it was very plausible.  

In an October 2008 memorandum, the Office of the Assistant 
Secretary of Defense indicated that it contacted the 
Directorate of Health Risk Management and the Directorate of 
Occupational Health Sciences at the U.S. Army Center for 
Health Promotion and Preventive Medicine (USACHPPM) which 
reviewed the environmental surveys in their historical files 
and assessed the Veteran's possible exposure to depleted 
uranium.  Upon review of the records, USACHPPM determined 
that it was unlikely that the Veteran was exposed to 
munitions containing depleted uranium or to environmental 
depleted uranium residues while in Riyadh, Saudi Arabia.  It 
also found that it was unlikely that the Veteran was exposed 
to munitions containing depleted uranium or to environmental 
depleted uranium residues while touring aircraft hangers 
partially destroyed by U.S. coalition bombs during Operation 
Desert Storm when hangers contained enemy aircraft.  USACHPPM 
concluded that a radiation dose assessment required evidence 
of a possible exposure (e.g. a radiation source).  It noted 
that because the Veteran was unlikely to have been exposed to 
significant quantifies of depleted uranium resulting in 
adverse health effects, it was not possible to assess 
radiation dose for the Veteran from his service in Riyadh, 
Saudi Arabia and Al Jaber Air Base, Kuwait.  In the 
memorandum, the Office of the Assistant Secretary of Defense 
indicated that it agreed with the conclusions reached by 
USACHPPM cited herein.  

The Board finds that the determination by the USACHPPM more 
probative than the descriptions of exposure to pollutants 
given by the Veteran.  USACHPPM reviewed the environmental 
surveys in their historical context and the agency has 
established its expertise in making such a determination.  
The Veteran's statements regarding his visiting hangars with 
dangerous munitions and his exposure to oil fire air 
pollutants are credible and he is competent to describe these 
things.  However, his expertise in the field of radiation 
exposure has not been established.  

The opinion by Dr. McKinney is based on the history provided 
that the Veteran was exposed to radiation in service.  As 
discussed above, the Board finds that exposure to radiation 
in service is unlikely (in view of the opinion by USACHPPM).  
It follows that the opinion by Dr. McKinney lacks substantive 
weight.  Medical opinions have no probative value when they 
are based on an inaccurate factual predicate, such as the 
veteran's self- reported and inaccurate history.  Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 548 (1993).  The 
memorandum from USACHPPM added that it is unlikely that the 
Veteran was exposed to any environmental residues in Saudi 
Arabia or exposed to significant quantities of DU resulting 
in adverse health effects.  There is no suggestion in the 
record that the Veteran's fatal lung cancer was caused by 
exposure to chemicals or other hazardous material during his 
period of active duty.  

While lung cancer is among the presumptive cancers for 
service connection for radiation exposed veterans, there is 
no evidence that the Veteran was exposed to radiation during 
service.  Accordingly, neither 38 C.F.R. §§ 3.309 or 3.311 is 
applicable and the appellant's claim as to the Veteran's 
radiation exposure in service is not warranted.

Additionally, the Board finds that service connection on a 
presumptive basis pursuant to 38 C.F.R. §§ 3.307, 3.309 is 
likewise not warranted.  The Veteran's lung cancer was not 
diagnosed until January 2002 and therefore did not manifest 
within a year of service discharge.   

Furthermore, service connection on a direct basis is not 
warranted.  Service treatment records are completely negative 
for any findings or complaints related to lung cancer.  As 
noted above, lung cancer did not manifest until four years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Also, 
there is no probative medical opinion which links lung cancer 
to service as discussed above.  Therefore, service connection 
on a direct basis likewise fails.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant and the 
statements submitted by the Veteran prior to his death.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran was competent 
to attest to his in-service experiences, and the appellant is 
competent to relay what was told to her by the Veteran.  
Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay people, they 
are not competent to state that his lung cancer was related 
to service.  The Board notes that where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the Veteran or the appellant possessed a 
recognized degree of medical knowledge that would render 
their opinions on medical diagnoses or causation competent.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


